Citation Nr: 1546675	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-17 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been presented to reopen a claim         for service connection for right ankle tibiofibular distal bony osteophyte and excrescences at the joint margins, with anterior beaking and peaking talus, post traumatic tibiotalar joint arthritis, posterior tibial tendon tendinitis (right ankle disability), and if so, whether service connection is warranted.

3.  Whether new and material evidence has been presented to reopen a claim for service connection for left ankle tibiotalar osteophyte, anterior lateral view, with anterior beaking and peaking talus (left ankle disability), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to November 1988 and from November 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

The Board notes that, regardless of the determination reached by the RO in June 2011 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board has recharacterized the right and left ankle disabilities to reflect that it must first determine whether new and material evidence has been received to reopen the previously denied claims for service connection for the right and left ankles prior to adjudicating those claims on the merits.

The Board notes that additional relevant evidence was received on the tinnitus  claim after the statement of the case was issued.  However, in light of the favorable disposition below, the Veteran is not prejudiced by the Board's consideration of that evidence in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The issues of whether new and material evidence has been received to reopen claims for service connection for right and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is further action is required.

FINDING OF FACT

Competent and credible evidence indicates that the Veteran's tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, certain chronic diseases are subject to a grant of service connection  on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptoms, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'" Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found in 38 C.F.R. § 3.303(b).  Id. at 272.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the Veteran currently has tinnitus.  The Veteran reported during his June 2011 and December 2014 VA examination that   he had intermittent tinnitus.  The Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  With current disability conceded, the issue before the Board becomes whether the Veteran's current disability is related to service.

Service personnel records show that the Veteran served as a construction equipment repairman during active duty.  The Veteran contended during his June 2011 VA examination that he had a significant history of military noise exposure from discharged weapons during basic training and from working in the motor pool as     a heavy equipment mechanic during service.  During his December 2014 VA examination, the Veteran pointed to his service in Desert Storm as the onset of his tinnitus.  The Veteran's private physician also stated in a September 2011 letter that the Veteran had described having experienced extreme acoustic trauma from "the firing weapons in training and in combat and his constant exposure to the loud noise of the heavy equipment that he had to repair."  The Board finds that the Veteran's history of in-service acoustic trauma is credible. 

Thus, the question becomes whether his tinnitus is related to service.  On this question, the Board notes that the December 2014 examiner, after reviewing the Veteran's claims file and examining the Veteran, determined that since the Veteran had been exposed to excessive noise during service, which is known to cause tinnitus, it was at least as likely as not that the Veteran's tinnitus was caused by the Veteran's in-service military noise exposure. 

The Board notes that the VA examiner in June 2011 opined that the etiology of the Veteran's tinnitus was unknown.  The only reasoning given as to why the Veteran's tinnitus was less likely than not due to his military service was that there was no mention of tinnitus in the available records and that the occurrence was not outside the normal range.

In light of the positive and negative evidence of record, the Board finds that the evidence is at least in equipoise regarding whether his current tinnitus was incurred in service.  See Fountain, 27 Vet. App. at 272.  Accordingly, the benefit of the doubt rule will be applied, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

The Veteran indicated on his VA Form 9 in April 2014 that he wanted a Board hearing if service connection was not granted for the issues on appeal.  As his requested hearing has not been scheduled, the claims pertaining to his ankle disabilities must be remanded.  Board hearings held at the RO are scheduled by    the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a hearing before a Veteran's Law Judge at the RO, in accordance with his request.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


